United States Securities and Exchange Commission WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 9, INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in charter) Nevada 001-10684 88-0173041 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of principal executive offices) (775) 448-7777 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)International Game Technology (the “Company”) announced today that Paulus Karskens, the Company’s President of International, and Anthony Ciorciari, the Company’s Executive Vice President of Operations (together, the “Executives”), will be departing their respective positions with the Company on September 30, 2010.Following his departure, Mr. Karskens will continue to serve as an Executive Advisor to the Company until March 31, 2011.Mr.
